Celebrezze, J.,
dissenting. This court has held that “ [t]he fair market value of property for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities, and this court will not disturb a decision of the Board of Tax Ap*133peals with respect to such valuation unless it affirmatively appears from the record that such decision is unreasonable or unlawful.” Bd. of Revision v. Fodor (1968), 15 Ohio St. 2d 52.
Appellant herein has sought to ascribe value to real property situated in Monroe County on the basis of an accounting principle not previously approved by the Board of Tax Appeals. In a well-reasoned decision, the Board of Tax Appeals indicated that it was well aware of the oft-recited shibboleth that the price obtained by a willing but uncompelled seller for a parcel of real property sold to a willing but uneompelled buyer should be accorded considerable weight. However, the Ohio-sited property was only one of eight facilities acquired by Conaleo, for which a lump-sum purchase price was paid. Because the parties to the agreement aver failure to specify the exact amount to be paid for any one of the many elements (real property and personal property) of the transaction, it was necessary to make an allocation of this arm’s-length purchase price to all the real and personal property at the eight locations. Therein lies the dilemma.
As the majority observes, Conaleo employed APB 16 in order to assign value to its real estate on the corporate balance sheet. The corporate book values were of no concern to the Board of Tax Appeals, since its objective was to determine the current true value in money of the real property.
After analysis of what it considered critical paragraphs, the board refused to accept the utilization of APB 16 to allocate a portion of the arm’s-length sales price to the Ohio-sited realty.*
The board expressly disapproved of paragraph 87, APB 16, which provides that if there is an excess of net worth over the purchase price of the acquired company, the *134values otherwise assignable to the acquired non-current assets, i. e., realty, should be reduced by a proportionate part of the excess to determine the assigned values. The fact that the board hypothesized a situation in which the application of APB 16 could result in a zero book valuation for the realty is unimportant, since it is clear that the board examined the proferred accounting technique with an eye to the facts under consideration, and merely concluded its analysis with a reference to the most extreme distortion of true value.
The basic principle of placing the burden of proof on the taxpayer in disputes with the state relative to taxation should apply with equal force where, as here, the taxpayer urges acceptance of a novel accounting method in order to allocate an amorphous lump-sum purchase price. Having decided that the taxpayer did not meet its burden, in that the application of APB 16 would result in an unrealistic depiction of the true value of the real property, the board was correct to adopt the fair market appraisal presented by appellee, the only other evidence of true value before it.
P. Beowíí-, J., concurs in the foregoing dissenting- opinion.

The appellant’s appraisal value determined by the APB 16 method was almost $3,000,000 less than the county appraiser’s figure. Even to the most uninitiated novice, such a discrepancy should be cause to question the efficacy of such a system.